STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 17, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
LANA G. SPROUSE, WIDOW OF                                                     OF WEST VIRGINIA

JAMES H. SPROUSE
Claimant Below, Petitioner

vs.)   No. 13-0454 (BOR Appeal No. 2047723)
                    (Claim No. 920026753)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

TRI-ENERGY RESOURCES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Lana G. Sprouse, widow of James H. Sprouse, appearing pro se, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. The West Virginia
Office of the Insurance Commissioner, by Mark A. Bramble, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 1, 2013, in which
the Board affirmed a September 18, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s October 14, 2011,
decision rejecting Mrs. Sprouse’s application for dependent’s benefits. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.
                                                1
        Mr. Sprouse, an employee of Tri-Energy Resources, Inc., was lifting a belt on December
7, 1991, when he injured his lower back. Mr. Sprouse filed for workers’ compensation benefits,
and his claim was held compensable. According to a death summary prepared by Charleston
Area Medical Center dated October 29, 2008, Mr. Sprouse checked into Charleston Area
Medical Center with a two-week history of progressive worsening of circulation in his right
hand. The summary noted that Mr. Sprouse had chronic renal failure with peritoneal dialysis,
end-stage renal disease, coronary artery disease, peripheral neuropathy, hypertension, and
diabetes. Mr. Sprouse went into cardiac arrest on September 23, 2008. The death certificate lists
Mr. Sprouse’s cause of death as cardiac arrest with underlying causes of vascular disease and
renal failure. On September 16, 2011, Mrs. Sprouse filed for dependent’s benefits. The claims
administrator denied her request for two reasons. First, it found that Mrs. Sprouse’s application
was not timely filed because death occurred on September 23, 2008, and the application was not
filed until September 16, 2011. Second, it found that the cause of death was in no way related to
Mr. Sprouse’s compensable back injury. Mrs. Sprouse protested this decision.

       The Office of Judges concluded that Mrs. Sprouse’s application for dependent’s benefits
was not timely filed. The Office of Judges noted that Mr. Sprouse died on September 23, 2008;
however, the application for dependent’s benefits was not filed until September 16, 2011. The
Office of Judges affirmed the claims administrator’s decision because pursuant to West Virginia
Code § 23-4-15(a) (2005), an application for dependent’s benefits must be filed within six
months of the date of death. Since Mrs. Sprouse’s application was filed beyond the six month
time limit, the Office of Judges found that the claims administrator was correct in denying her
application. The Board of Review adopted the findings of the Office of Judges and affirmed its
Order.

        We agree with the Office of Judges and the Board of Review. Mrs. Sprouse did not
timely file an application for dependent’s benefits. Mrs. Sprouse did not request dependent’s
benefits related to Mr. Sprouse’s death until almost three years after he had died. Her application
did not comply with the time limits set out in West Virginia Code § 23-4-15(a), and the claims
administrator properly rejected it.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                        Affirmed.

ISSUED: March 17, 2015



                                                2
CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                    3